Citation Nr: 0505589	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-20 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
pulmonary tuberculosis.

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1946 to May 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 by the Department of 
Veterans Affairs (VA) Manila, Republic of the Philippines, 
Regional Office (RO).  That decision denied service 
connection for pulmonary tuberculosis.

The claim was remanded in December 2003 for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 2003, the Board found that VA had not yet met the 
requirements of its duty to assist the veteran with the 
development of his claim.  Consequently, the claim was 
remanded with instructions to notify the veteran of VA's 
duty.  The RO sent the veteran a letter that complied with 
the Board's instructions in March 2004.  In June 2004, the 
veteran sent a response to the RO.  In that response, the 
veteran stated that he had attached a Medical Certificate 
from Dr. Philbert M. Liceralbe, dated April 2004; in support 
of his claim.  However, that medical certificate is not 
currently associated with the claims folder.  Moreover, the 
supplemental statement of the case, dated November 2004, did 
not refer to any evidence having been received subsequent to 
issuance of the March 2004 letter pertaining to VA's duty to 
assist.  The April 2004 certificate from the private 
physician should be obtained and associated with the record.

Accordingly, the claim is REMANDED for the following:

1.  The RO should locate the previously 
submitted April 2004 Medical Certificate 
and associate it with the record.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




